Citation Nr: 0109433	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to July 22, 1996, 
for a 10 percent rating for lumbosacral strain.

3.  Entitlement to service connection for a back disorder 
diagnosed as lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  He also had periods of active duty for training in the 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND

The veteran seeks service connection for back disorder 
diagnosed as lumbar degenerative disc disease.  He contends 
that the disc disease results in joint space changes in the 
lumbosacral spine which meet the criteria for a higher 
rating.  38 C.F.R. Part 4, Code 5295 (2000).  This means that 
the rating of the service-connected back disorder is 
inextricably intertwined with the claim for service 
connection for the disc order.  The disc disorder claim must 
first be resolved and the nature of the service-connected 
back disability resolved before the back disability can be 
properly rated.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The claim for service connection for a back disorder was 
denied by the RO because it was not well grounded.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
On the September 1996, the examiner reported ranges of 
motion, but made no comment as to the factors in 38 C.F.R. 
§§ 4.40 and 4.45, as required by the Court in DeLuca.  
Consequently, another examination which addresses these 
factors is necessary.  

The Veterans Claims Assistance Act of 2000 specifically 
provides that VA shall afford the veteran a medical 
examination or provide a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of the claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000)

The RO granted a 10 percent rating for lumbosacral strain, 
effective July 22, 1996.  The veteran has asserted that an 
increased rating for his service-connected back disability 
should be effective the date he was release from National 
Guard service in 1989.  VCAA requires that he be notified of 
the evidence required to establish entitlement to an earlier 
effective date.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
executed releases containing the names 
and addresses of all medical care 
providers who have recently treated the 
veteran for his lumbar degenerative disc 
disease.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  In 
particular, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
back disability.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
express an opinion whether the lumbar 
degenerative disc disease is related to a 
back injury the veteran sustained in 
service.   All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

The examiner should report the range of 
lumbosacral spine motion, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and the 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

The examiner should describe all 
functional loss affecting the lumbosacral 
spine including more movement than normal 
(instability), any locking, weakened 
movement, fatigability and lack of 
endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  If none of these factors 
are present, the examiner should so state.  

3.  If the veteran or his representative 
has or can obtain evidence which supports 
the veteran's claim, such evidence must 
be submitted to the RO.  

In particular, the veteran should submit 
medical evidence which shows that his 
lumbar degenerative disc disease is 
related to an in-service back injury.  

In relation to the earlier effective date 
claim, the veteran should submit evidence 
that the disability increased in severity 
during the year before the claim was 
received.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (2000).  
He should also submit evidence that the 
disability was treated by VA  during the 
year before the claim was received.  
38 C.F.R. § 3.157(b)(1) (2000).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for diffuse 
degenerative disc disease of the lumbar 
spine.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




